Case 6:19-bk-03613-KSJ Doci11_ Filed 06/17/19 Page 1of 10

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
IN RE: CASE NO:
BRIAN D SIEG 6;19-bk-03613-KSJ
Debtor.
/
CHAPTER 13 PLAN

A. NOTICES.

Debtor’ must check one bex on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

may result in a partial payment or no payment at all to the secured | y K
creditor. See Sections C.5(d) and (e).A separate motion will be filed.

A limit on the amount of a secured claim based on a valuation which | Included Not Included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included | Not Included
security interest under 11 U.S.C.§ 522(f). A separate motion will be | 9
filed. See Section C.5(e).

 

 

 

 

5

Nonstandard provisions, set out in Section E. . Included | Not Included

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5() OF THE PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), OR If YOU DO
TO SPECIFICALLY INCLUDE PAYMENTS TO A SECURED CREDITOR IN YOUR
PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

 

‘All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
individuals.
Sieg

Case 6:19-bk-03613-KSJ Doc1i1_ Filed 06/17/19 Page 2 of 10

6:19-bk-03613-KSJ

B.

MONTHLY PLAN PAYMENTS.Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
portion not retained will be disbursed to allowed claims receiving payments under the
Plan and may cause an increased distribution to the unsecured class of creditors.

$ 1,961.00 from month 1 through 20.

$ 2,211.00 from month 21 through 60.

PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY?S FEES.

Base Fee $ 4,740.00 Total Paid Prepetition $ 740.00 Balance Due $ 4,000.00
MMM Fee $ Total Paid Prepetition $ Balance Due §
Estimated Monitoring Fee at$ sper Month.

Attorney’s Fees Payable Through Pian at $ 200.00 from month 1 — 20

(subject to adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 

Acet. No. Creditor Total Claim Amount

 

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

Last Four Digits of Acct. | Creditor Total Claim Amount

No.

 

n/a

 

 

 

 

 

 
Case 6:19-bk-03613-KSJ Doc1i1 Filed 06/17/19 Page 3 of 10

Sieg
6:19-bk-03613-KSF

4, TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any,
Paid Through the Plan. If the Plan provides for curing prepetition arrearages on a
mortgage on Debtor’s principal residence, Debtor will pay, in addition to all other
sums due under the proposed Pian, all regular monthly postpetition mortgage
payments to the Trustee as part of the Plan, These mortgage payments, which may be
adjusted up or down as provided for under the loan documents, are due beginning the
first due date after the case is filed and continuing each month thereafter. The Trustee
shall pay the postpetition mortgage payments for Debtor’s principal residence on the
following mortgage claims. Under U.S.C § 1328(a)(1), Debtor will not receive a
discharge of personal liability on these claims.

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct, No. Payment
Tammy 676 Cordova | $1,105.76 $ 5,000.00
Aldridge and | Ave
Russell Ormond $125.00
Aldridge Beach, FL month 21-60

 

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any,
Paid Through the Plan. If the Plan provides to cure prepetition arrearages on a
mortgage, Debtor will pay, in addition to all other sums due under the proposed Plan,
all regular monthly postpetition mortgage payments to the Trustee as part of the Plan.

3
Case 6:19-bk-03613-KSJ Doc11 Filed 06/17/19 Page 4 of 10

Sieg
6:19-bk-03613-KSJ

These mortgage payments, which may be adjusted up or down as provided for under
the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage
payments on the following mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor
will not receive a discharge of personal liability on these claims.

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment
Toni 160 LPGA $375.00 $ 7,000.00
Gicevski and | Blyd
On ca | Holy Hill $175.00
FL month 21-60

 

 

 

 

 

 

 

 

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification. If Debtor obtains a modification of the mortgage, the modified
payments shall be paid through the Plan. Pending the resolution of a mortgage
modification request, Debtor shall make the following adequate protection payments
to the Trustee: (1) for homestead property, the lesser of 31% of gross monthly
income of Debtor and non-filing spouse, if any (after deducting homeowners
association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead, income-producing property, 75% of the gross rental income
generated from the property. Debtor will not receive a discharge of personal liability
on these claims.

 

 

 

 

 

 

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No. Protection Payment
n/a

 

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision
does not apply to a claim secured solely by Debtor’s principal residence. A separate
motion fo determine secured status or to value the collateral must be filed. The
secured portion of the claim, estimated below, shall be paid. Unless otherwise stated
in Section E, the payment through the Plan does not include payments for escrowed
property taxes or insurance.
Sieg

6:19-bk-03613-KSJ

Case 6:19-bk-03613-KSJ Doc 11 Filed 06/17/19 Page 5 of 10

 

 

Last Four | Creditor Collateral Claim Value Payment | Interest
Digits of Description/ | Amount Through | Rate
Acct. No. Address Plan

n/a

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under §522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption
or under § 506 to determine secured status and to strip a lien.

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor Collateral Description /
No. Address
n/a
(f) Claims Secured by Real Property and/or Personal Property to Which Section

506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
§ 1325(a). The claims listed below were either: (1) incurred within 910 days before the
petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of Debtor; or (2) incurred within one year of the petition
date and secured by a purchase money security interest in any other thing of value. These
claims will be paid in full under the Plan with interest at the rate stated below.

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan
1936 Westlake 2009 Ford $ 5,000.00 $83.35
Financial Escape
Services
(g) Claims Secured by Real or Personal Property to be Paid with Interest

Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims wili be

paid in full under the Plan with interest at the rate stated below.

5

 
Case 6:19-bk-03613-KSJ Doc11 Filed 06/17/19 Page 6 of 10

Sieg
6:19-bk-63613-KSJ

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan
0112 Volusia 160 LPGA $ 5,000.00 $ 125.00 18%
Property Blvd
(h} Claims Secured by Personal Property — Maintaining Regular Payments and

Curing Arrearage, if any, with All Payments in Plan.

Debtor will not receive a

discharge of personal liability on these claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment
n/a
(@ Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in
rem and in personam as to any codebtor as to these creditors and lessors upon the
filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s
state law contract rights. Debtor will not received a discharge of personal liability
on these claims.
Last Four Digits of Acct. Creditor Property/Collateral
No.
n/a
(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the

following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
Case 6:19-bk-03613-KSJ Doci11 Filed 06/17/19 Page 7 of 10

Sieg
6:19-bk-03613-KSJ

is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors upon the filing of this Plan.

 

 

 

 

 

 

Last Four Digits of Acct. Creditor Collateral/Property
No. Description/Address
n/a

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
to make payments to the following secured creditors. The automatic stay is terminated in
rem as to Debtor and in rem and in personam as to any codebtor with respect to these
creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses are
neither terminated nor abrogated. Debtor will not teceived a discharge of personal
liability on these claims.

 

 

Last Four Digits of Acct. Creditor Collateral
No. Description/Address
n/a

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as follows.
If the claim of the lessor/creditor is not paid in full through the Plan, under 11 U.S.C,
§1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

 

 

 

 

 

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

n/a

 

 

 
Sieg

Case 6:19-bk-03613-KSJ Doci1i1 Filed 06/17/19 Page 8 of 10

6:19-bk-03613-KSJ

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this
Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract
rights. Debtor will not receive a discharge of personal liability on these claims.

 

No.

Last Four Digits of Acct. Creditor/Lessor Property/Collateral

 

n/a

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay is terminated
in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan.

 

 

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered
n/a

 

 

 

 

7, GENERAL UNSECURED CREDITORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than

$

D.

GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

 
Case 6:19-bk-03613-KSJ Doc11 Filed 06/17/19 Page 9 of 10

Sieg
6:19-bk-03613-KSJ

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the
Bankruptcy Court.

3, If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s
discharge or dismissal of this case, unless the Court orders otherwise. Property of
the estate

(a) _X shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) shall vest in Debtor upon confirmation of the Plan.

4, The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise
ordered by the Court, the Trustee shall only pay creditors with filed and allowed
proofs of claim. An allowed proof of claim will control, unless the Court orders
otherwise.

5, Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtor is not required to file tax returns, Debtor shall
provide the Trustee with a statement to that effect.) For each tax return that
becomes due after the case is filed, Debtor shall provide a complete copy of the
tax return, including business returns if Debtor owns a business, together with all
related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
payments. Debtor shall not instruct the Internal Revenue Service or other taxing
agency to apply a refund to the following year’s tax liability. Debtor shall not
spend any tax refund without first having obtained the Trustee’s consent or
Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 
Case 6:19-bk-03613-KSJ Doc11 Filed 06/17/19 Page 10 of 10

Sieg
6:19-bk-036 13-KSI

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an

attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are

identical to those contained in the Model Plan adopted by this Court, and that this Plan

contains no additional or deleted wording or nonstandard provisions other than any

nonstandard provisions included in Section E.
SIGNATURE:

Debtor

nen Lf ba pate bhiahea

. Brian D Sieg, Debtor

Attorney for Debtor

 

/s/ Robert Zipperer Date L\y a\ ae
Robert Zipperer
Attomey for Debtor

Florida Bar No: 196525

224 South Beach St, Suite 202
Daytona Beach, FL 32114
386-226-1151 telephone
robertzipperer@bellsouth.net

PROOF OF SERVICE

' THEREBY CERTIFY that a true and correct copy of the foregoing Chapter 13 Plan has
been furnished by either US Mail, postage prepaid or electronic mail to all creditors on the
attached mailing matrix (obtained from the Clerk’s office within 7 days prior to the date of
service), this 17" day of June, 2019.

/s/ Robert Zipperer
Robert Zipperer
Attormey for Debtor

10
